Citation Nr: 1518131	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-11 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for erectile dysfunction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2011.  The examiner noted a diagnosis of erectile dysfunction and determined that the condition was less likely as not caused by service-connected PTSD.  He noted that the natural progression of aging could cause hypogonadism, low level of testosterone and erectile dysfunction.  He further reported that laboratory findings indicated that the Veteran had a low level of testosterone, which can cause erectile dysfunction.  The examiner added; however, that the medications used to treat the Veteran's PTSD may have contributed to his erectile dysfunction.  

The opinion is equivocal and a clarification is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has erectile dysfunction related to service, including service connected PTSD.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Following examination of the Veteran, the examiner should provide an opinion for the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's erectile dysfunction was caused by his service-connected PTSD, to include any mediation used to treat PTSD?

b.  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's erectile dysfunction was aggravated by (i.e., permanently worsened beyond normal progression) his service-connected PTSD, to include any medication used to treat PTSD?

c.  If aggravation is found, is there medical evidence create prior to aggravation or between the time of aggravation and the current level of disability that shows a baseline level of erectile dysfunction prior to aggravation.

c.  Is it at least as likely as not (a 50 percent probability or more) that erectile dysfunction is otherwise the result of a disease or injury in military service?

The examiner must discuss the medications used to treat the Veteran's PTSD and their relationship, if any, to his erectile dysfunction.  

The examiner must also discuss the articles submitted by the Veteran regarding side effects of medications used to treat psychiatric disorders.  

The examiner must provide reasons for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

